DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 Allowable Subject Matter
The indicated allowability of claim 4 is withdrawn in view of the reference(s) to Papirov et al. U.S. Publication 2012/0215301 to include an alloy of WE43, see paragraphs [0006] and [0009]).  
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Claim 4 has been reconsidered in light of the prior art Papirov et al. U.S. Publication 2012/0215301 discloses the use of Magnesium WE43. WE43 is a well-known high strength magnesium alloy, therefore, it is unclear if the claimed WE43 is a magnesium alloy that is specially formulated by applicant, or the Magnesium Elektron WE43 Alloy well known in the manufacturing art.  
The amendment to claim 5 to include “the body is enriched with gallium or a gallium alloy” has broaden the claim, therefore, a new ground of rejection is being made in view of Papirov et al. U.S. Publication 2012/0215301 in view of Chiesa et al. U.S. Publication 20140021055.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papirov et al. U.S. Publication 2012/0215301 in view of Chiesa et al. U.S. Publication 2014/0021055.
Regarding Claims 4, 5, Papirov et al. discloses an implant, in particular an intraluminal endoprosthesis in the form of a stent (paragraphs [0047], [0074] and [0093-0094]), comprising a hollow cylindrical body, wherein the body comprises WE43 magnesium (paragraphs [0006], [0009], [0018], [0113], [0115]), and the body is enriched with gallium (paragraph [0045], [0051-0052], [0084], [0088]). WE43 is well known high strength magnesium alloy, therefore, it is unclear if the claimed WE43 is a magnesium alloy that is specially formulated by applicant, or the well-known Magnesium Elektron WE43 Alloy well known in the However, Papirov et al. does not expressly disclose the gallium is in a region close to a surface on only an abluminal side or on a luminal side. Chiesa et al. teaches a substrate in the same field of endeavor comprising a metal alloy and a surface enriched with gallium (Ga), wherein Ga is deposited on the surface thereof (see column 2, lines 59-60), wherein the release of gallium can be detected from the surface (column 7, lines 55-60) for the purpose of having a surface characterized by having excellent osteo-integrative activity associated with antibacterial activity (abstract and paragraph [0046]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Papirov’s gallium to be on the contact surface as taught by Chiesa et al. for the purpose of providing a surface with excellent osseointegration properties and antibacterial activity. 
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papirov et al. U.S. Publication 2012/0215301 in view of Chiesa et al. U.S. Publication 2014/0021055 and further in view of Hoffmann et al. U.S. Publication 2010/0076544.
Regarding Claim 11, Papirov et al. discloses an implant, in particular an intraluminal endoprosthesis in the form of a stent (paragraphs [0047], [0074] and [0093-0094]), comprising a hollow cylindrical body, wherein the body comprises WE43 magnesium (paragraphs [0006], [0009], [0018], [0113], [0115]), and the body is enriched with gallium (paragraph [0045], [0051-0052], [0084], [0088]). Furthermore, Papirov et al. discloses the stent may also be combined with a graft. However, Papirov et al. does not expressly disclose the graft/liner is a polymeric liner. Hoffmann et al. teaches a stent in the same field of endeavor comprising a magnesium alloy scaffold having an outer polymeric coating (abstract and paragraphs [0090] and [0097]), wherein the polymeric coating for the purpose of allowing the biologic degradation of the metal inner scaffold without the danger of the metal scaffold to form fragments that detach (paragraph [0040]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Papirov’s graft to be a polymeric graft as taught by Hoffman for the purpose of allowing the biologic degradation of the metal inner scaffold without the danger of the metal scaffold to form fragments that detach.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774